Case: 15-10155      Document: 00514121281         Page: 1    Date Filed: 08/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 15-10155
                                                                                 Fifth Circuit

                                                                               FILED
                                 Conference Calendar                     August 18, 2017
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

ALEJANDRO GUERRERO-AGUILAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-118-1


Before JOLLY, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Alejandro Guerrero-Aguilar has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Guerrero-Aguilar filed a response to his prior appellate attorney’s
motion to withdraw pursuant to Anders, but that motion was later withdrawn
when new counsel was appointed. Guerrero-Aguilar has not filed a response


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10155    Document: 00514121281     Page: 2      Date Filed: 08/18/2017


                                 No. 15-10155

to his new counsel’s motion. Insofar as Guerrero-Aguilar’s response raises
claims of ineffective assistance of counsel, the record is not sufficiently
developed to allow us to make a fair evaluation of those claims. We therefore
decline to consider these claims without prejudice to collateral review. See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Guerrero-Aguilar’s response. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2